DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The present Office action is made in response to the amendment filed on 02/02/2021. It is noted that in the amendment, applicant has made changes in the claims. Regarding to the claims, applicant has amended claim 1 and claims 5-14 are newly added. As amended, the pending claims are claims 1-14.
Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 line 2 recites duplicate units “nm” and one of them should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The whole limitation of claim 9 is already part of claim 8, thus claim 9 does not further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. US 2008/0100905 in view of Jannard et al. US 2009/0141352.
Regarding claim 1, Kato teaches an optical shutter (para [0157]) comprising: a first liquid lens having an optical axis (para [0168] and Fig. 14: lens 70); a second liquid lens having an optical axis (Fig. 14: 90) offset from the first liquid lens (as shown in Fig. 14: liquid lens 70 and liquid lens 90 are arranged apart from each other); optical apparatus for shining an input beam of light onto the first liquid lens (Fig. 14: depicts incident light Li on the first lens 70, although the optical apparatus for shining is not explicitly shown it is apparent that there is light source in order for the incident light Li to be generated); and control apparatus (voltage application unit 81 and 101) for controlling the focal length of each liquid lens (Figs. 14-15 and para [0177]: teaches the change in the focal length of the liquid lens with respect to the voltage applied, see also para [0013]); wherein the first liquid lens (70) is configured to focus light (Li) on the second liquid lens (90) and the second liquid lens is configured to act as a prism (the second lens 90 of Kato can also be configured as a prism, applicant has not provide an unique structure for the claimed second liquid lens that make it to act as a prism). 

Kato and Jannard are related with respect to liquid lens.
Jannard teaches a first liquid lens and second liquid lens (Fig. 6A and para [0076]: liquid lens 70 and 71) wherein the optical axis of the second lens is offset from the axis of the first lens (para [0076]: “where the liquid lens cells 70 and 71 are off-axis, decentered, and slightly tilted along the Y axis.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical shutter of Kato by off axis or decentered the first liquid lens and second liquid lens in order to shift the image as desire as described in para [0077].
Regarding claim 3, the combination of Kato and Jannard teaches the optical shutter of claim 1, and Kato further teaches  wherein the first (70) and second liquid lenses (90) are electrowetting cells (at least in para [0030]: teaches that the varifocal lens are electrowetting). 
Regarding claim 5, the combination of Kato and Jannard teaches the optical shutter of claim 1, but did not explicitly teaches the claimed functional limitation that the optical shutter is configured to achieve extinction ratios greater than 60 dB. Regarding functional limitation: Kato discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (achieving extinction ratios greater than 60 dB); see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does, see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be 
Regarding claim 6, the combination of Kato and Jannard teaches the optical shutter of claim 1, but Kato fails to teach further comprising a barrier configured to transmit or reject output light from the second lens based upon output light angle. However, Jannard teaches further comprising a barrier configured to transmits or reject output light (at least in Fig. 2 and para [0054]: iris 13 is used along the optical path). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical apparatus of Kato by utilizing the claimed barrier in order to control how much light comes through the lens. 
Regarding claim 7, the combination of Kato and Jannard teaches the optical shutter of claim 6, and Jannard further teaches wherein the barrier includes a pinhole configured to selectively transmit light (at least in Fig. 2 and para [0054]: iris 13 is used along the optical path).
Regarding claim 10, the combination of Kato and Jannard teaches the optical shutter of claim 6, and Jannard further teaches wherein the input beam of light is on the order of 650 nm (para [0081]).
Regarding claim 11, the combination of Kato and Jannard teaches the optical shutter of claim 6, except for wherein the input beam of light is on the order of 780 nm. However, as to the overlapping, non-exact ranges, it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The combination of Kato and Jannard do not specifically disclose that the input beam of light is on the order of 780 nm. Although, Kato and Jannard fails to specify the input of light beam in on the order of 780 nm, it would be necessary to make the input beam of light with in the claimed range to make the optical device work within the infrared range to make the device more versatile. The specification contains no disclosure the critical nature of the claimed order of the wavelength (i.e., 780 nm), since Jannard teaches wavelength band with close range of the claimed range, it would have been obvious to one of ordinary skill in the art to use the input beam within the claimed range in the combination device of Kato. 
Regarding claims 12, the combination of Kato teaches the optical shutter of claim 6, except for configured to achieve extinction ratios greater than 60 dB. Regarding functional limitation: Kato discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (achieving extinction ratios greater than 60 dB); see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does, see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, 
Regarding claims 13, the combination of Kato teaches the optical shutter of claim 12, except for configured to achieve extinction ratios greater than 65 dB. Regarding functional limitation: Kato discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (achieving extinction ratios greater than 65 dB); see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does, see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.1990). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Furthermore, applicant do not recite the structural features necessary to attain such a functional benefit or result. Therefore, the optical device of Kato is capable of functioning in the same manner as claimed since the optical device of Kato has all the claimed structural limitations. 
Regarding claims 14, the combination of Kato teaches the optical shutter of claim 13, except for configured to achieve extinction ratios greater than 70 dB. Regarding functional limitation: Kato discloses all claimed structural limitation of claim 1, and therefore it is capable of performing all the claimed functional limitations of claim 1 (achieving extinction ratios greater than 70 dB); see MPEP. § 2114. Apparatus claims must define what a device is, not what a device does, see Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 . 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Jannard as applied to claim 1 above, and further in view of Lee et al. “Variable-focus liquid lens based on a Laterally-integrated Thermopneumatic Actuator” (NPL attached herewith).
Regarding claim 2, the combination of Kato teaches the optical shutter of claim 1, except wherein the first and second liquid lenses are pressure driven lenses. 
In the same field of endeavor, Lee teaches the use of pressure driven liquid lenses (page 22: right column line 8-10: teaches fluidic-pressure-based tunable lens). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrowetting tunable lens of Kato by utilizing the claimed pressure driven liquid lens as taught by Lee in order to effectively control the refraction of the light, i.e., fluidic pressure afford great focal-length tenability as described in page 3 left column and lines 3-4. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Jannard as applied to claim 1 above, and further in view of Yamazaki et al. US 2012/0050881.
Regarding claim 4, the combination of Kato teaches the optical shutter of claim 1, but fails to teach further comprising optics for transmitting or rejecting output light from the second lens based upon output light angle.
Kato and Yamazaki are related with respect liquid lens.
Yamazaki teaches an aperture for transmitting or rejecting output light from liquid lens (Fig. 21: depicts liquid lens 150, where in the light coming from the liquid lens is transmitted through aperture 163). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Kato by utilizing the claimed aperture in order to filter the unwanted light. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Jannard as applied to claim 7 above, and further in view of Pang et al. US 2012/0228475.
Regarding claim 8, the combination of Kato and Jannard teaches the optical shutter of claim 7, except for wherein the pinhole is on the order of 50 microns or less.
Kato, Jannard and Pang are related with respect imaging using a photodiode.
Pang teaches the use of pinholes sizes smaller than 50 microns in order to achieve focus quality (see para [0053] and [0069]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Kato, by utilizing the claimed pinhole sizes as taught by Pang in order to improve the focus quality of the optical device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872                                                                                                                                                                                                        

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872